Citation Nr: 0302423	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  98-16 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 1968 
which included service in combat in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In early August 1999, the veteran requested a hearing at the 
RO.  However, the veteran subsequently withdrew his request 
for a RO hearing.  


FINDINGS OF FACT

1.  Arthritis was not shown in service or diagnosed within a 
year of active service.

2.  There is no competent medical evidence of record relating 
any joint disorder, including arthritis, to the veteran's 
military service.  The first objective medical evidence of 
osteoarthritic and/or degenerative changes reflected in the 
evidence of record was in October 1998.


CONCLUSION OF LAW

Arthritis (variously diagnosed as osteoarthritic and 
degenerative changes, arthropathy, and arthralgia) was not 
incurred in or aggravated by active duty and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed arthritis as a result 
of his military service including his service in Vietnam.  
Specifically, the veteran maintains that he developed 
arthritis in his hips due to service.  Upon review, the Board 
observes that as the veteran's medical records contain 
diagnoses of osteoarthritic/degenerative changes, 
arthropathy, and arthralgia, the Board will address arthritis 
in general.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  Service connection may be established 
when arthritis is manifested to a compensable degree within 
one year following service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service medical records show no complaints, findings, or 
diagnoses of arthritis during service or at his discharge 
examination in April 1968.  A September 1968 VA examination 
report notes the veteran complaints of occasional left hip 
soreness.  The evaluation and diagnosis related to the 
veteran's scar of the left lower leg due to gunshot wound.  
There were no findings or diagnoses of arthritis or 
osteoarthritic or degenerative changes.

VA medical records from 1970 to 1990 show intermittent 
complaints of occasional left hip pain.  These records do not 
contain findings or diagnoses of arthritis or osteoarthritic 
or degenerative changes.  VA medical records from 1999 to 
2002 show no diagnoses or treatment of arthritis, 
degenerative or osteoarthritic changes, arthropathy, or 
arthralgia.

Private medical records dated from June to October 1998 show 
diagnoses by X-ray of bilateral sacroiliac arthropathy and 
osteoarthritic changes of the left knee, hips, and sacroiliac 
joints.  A February 1999 VA examination revealed diagnosis of 
arthralgia of the lumbar spine.  These records show that the 
veteran suffers from a current arthritic disorder.  
Accordingly, the question to be answered is whether or not 
there is a medical nexus, or link, between the veteran's 
current arthritic disorder and an in-service injury.  The 
Board must answer in the negative.  There is an absolute lack 
of any medical evidence attributing any diagnosis of 
arthritis with any disease or injury in service.  The 
preponderance of the evidence is against establishing service 
connection on the basis of current diagnosis linked to 
disease or injury in service.  38 C.F.R. § 3.303.

Additionally, the Board notes that the evidence of record 
does not sustain a finding that the veteran is entitled to 
service connection for any arthritic disorder based on a 
presumptive period.  The record first reflects a finding of 
arthropathy and osteoarthritic changes in October 1998, more 
than 30 years after his discharge from active duty in June 
1968.  Therefore, the Board specifically finds that the 
veteran is not entitled to presumptive service connection for 
arthritis or degenerative changes.  See 38 C.F.R. §§ 3.102, 
3.307, 3.309.

In conclusion, the Board notes, with specific regard to his 
contentions that his current arthritic problems were incurred 
in or the result of service, there is no indication that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnoses or medical causation.  While he is competent to 
describe his symptoms, his statements as to the etiology of 
his arthritic and/or osteoarthritic changes are not 
sufficient to constitute a medical nexus opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, 
the Board finds that the veteran's statements regarding his 
current disabilities do not qualify as competent medical 
evidence to establish that his disabilities were incurred in 
service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran has an 
arthritic disorder, to include arthritis, that was diagnosed 
within one year of service or was related directly or may be 
presumed related to his service.  Therefore, the claim for 
service connection is denied.  The Board has considered the 
doctrine of reasonable doubt in the veteran's favor, but, as 
the preponderance of the evidence is against his claim, that 
doctrine is not for application. 

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a Board remand, multiple 
supplemental statements of the case and several letters.  In 
particular, a May 2002 letter notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records, VA clinical records from 1970 to 2002, VA 
examination reports from 1968 to present, and private medical 
records identified by the veteran. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for an arthritic disorder to include 
arthritis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

